Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hee Jin Kwak (Reg. NO. 74,711) on 08/05/2022.

Claim 1.  (Currently Amended) A porous body quality inspection apparatus comprising:
a measuring part for measuring a contact resistance between a porous body and a gas diffusion layer;
a pressurizing part for pressurizing a pressure-sensitive discoloration base material on the porous body;
an image mapping part for calculating a contact area between the pressure-sensitive discoloration base material and the porous body based on a discolored region of the pressurized pressure-sensitive discoloration base material;
a transporting part for transporting the porous body and the pressure-sensitive discoloration base material; and
an operation part for determining an interfacial contact resistance between the porous body and the gas diffusion layer based on the contact resistance and the contact area[.](,)
wherein the operation part is configured to determine the interfacial contact resistance using Equation 1 below:
[Equation 1]
ICR = RBP|GDL x ACactual
wherein, ICR is the interfacial contact resistance between the porous body and the gas diffusion layer, RBP|GDL is the contact resistance between the porous body and the gas diffusion layer, and ACactual is the contact area between the pressure-sensitive discoloration base material and the porous body calculated based on the discolored region of the pressurized pressure-sensitive discoloration base material.

Claim 2.  (Cancelled)  
Claim 13.  (Currently Amended) A method for inspecting quality of a porous body, the method comprising:
measuring a contact resistance between a porous body and a gas diffusion layer;
pressurizing a pressure-sensitive discoloration base material that is placed on the porous body by a predetermined pressure:
calculating a contact area between the pressure-sensitive discoloration base material and the porous body based on a discolored region of the pressurized pressure-sensitive discoloration base material; and
determining an interfacial contact resistance between the porous body and the gas diffusion layer based on the contact resistance and the contact area[.](,)
wherein determining the interfacial contact resistance comprises determining the interfacial contact resistance using Equation 1 below:
[Equation 1]
ICR = RBP|GDL x ACactual
wherein, ICR is the interfacial contact resistance between the porous body and the gas diffusion layer, RBP|GDL is the contact resistance between the porous body and the gas diffusion layer, and ACactual is the contact area between the pressure-sensitive discoloration base material and the porous body calculated based on the discolored region of the pressurized pressure-sensitive discoloration base material.


Claim 14.  (Cancelled)  

Reason for Allowance

3.	Claims 1, 3-13 and 15 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1 and 13 by adding limitations of previously objected claims 2 and 14 and overcome rejection. Applicant’s arguments filed on 07/28/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 05/09/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 13: 
As to claims 1, 3-12 the present invention is direct to a porous body quality inspection apparatus comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the operation part is configured to determine the interfacial contact resistance using Equation 1 below:
[Equation 1]
ICR = RBP|GDL x ACactual
wherein, ICR is the interfacial contact resistance between the porous body and the gas diffusion layer, RBP|GDL is the contact resistance between the porous body and the gas diffusion layer, and ACactual is the contact area between the pressure-sensitive discoloration base material and the porous body calculated based on the discolored region of the pressurized pressure-sensitive discoloration base material”.
As to claims 13 and 15 the present invention is direct to a method for inspecting quality of a porous body, the method comprising: Independent claim 13 identifies the uniquely distinct features of “wherein determining the interfacial contact resistance comprises determining the interfacial contact resistance using Equation 1 below:
[Equation 1]
ICR = RBP|GDL x ACactual
wherein, ICR is the interfacial contact resistance between the porous body and the gas diffusion layer, RBP|GDL is the contact resistance between the porous body and the gas diffusion layer, and ACactual is the contact area between the pressure-sensitive discoloration base material and the porous body calculated based on the discolored region of the pressurized pressure-sensitive discoloration base material”.

The closest prior art, YUZO et al. (Pub NO. JP 2006-244750 A), Nagai et al. (Pub No. US 2018/0319038 A1) teaches System and Method for Inspecting Porous Body, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858